Mr. Justice Bean
delivered the opinion of the court.
This is an action to collect rent under the same lease involved in the case of Toomey v. Casey, ante, p. 290 (142 Pac. 621). Plaintiff had judgment, and defendants appeal. The case involves practically the same questions as the case above mentioned, and what was *353there said need not be repeated here. After a careful review of the opinion in that ease, we adhere to the same; and for the same reasons announced therein, the judgment of the lower court is reversed and the cause remanded for such further proceedings as may be deemed proper, not inconsistent herewith.
Reversed.